UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-09261 FOXBY CORP. (Exact name of registrant as specified in charter) 11 Hanover Square, 12th Floor New York, NY (Address of principal executive offices) (Zip Code) John F. Ramírez, Esq. Foxby Corp. 11 Hanover Square New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code: 1-212-785-0900 Date of fiscal year end: December 31 Date of reporting period:March 31, 2015 1 FOXBY CORP. SCHEDULE OF PORTFOLIO INVESTMENTS March 31, 2015 (Unaudited) Shares Value Common Stocks (99.13%) Cable & Other Pay Television Services (1.95%) Viacom Inc. $ Cigarettes (1.07%) Philip Morris International, Inc. Computer Communications Equipment (5.71%) Cisco Systems, Inc. (a) Juniper Networks, Inc. Computer & Office Equipment (0.92%) International Business Machines Corporation Electronic & Other Electrical Equipment (1.21%) Emerson Electric Co. Koninklijke Philips N.V. Finance Services (1.11%) American Express Company Fire, Marine & Casualty Insurance (7.92%) Berkshire Hathaway, Inc. Class B (a) (b) W.R. Berkley Corporation Information Retrieval Services (3.96%) Google Inc. Class A (a) (b) Investment Advice (10.94%) Apollo Global Management, LLC Fortress Investment Group LLC Franklin Resources, Inc. (a) Invesco Ltd. In Vitro & In Vivo Diagnostic Substances (3.03%) Myriad Genetics, Inc. (b) Leather & Leather Products (1.77%) Coach, Inc. (a) Men's & Boys' Furnishings, Work Clothing, & Allied Garments (1.88%) Ralph Lauren Corp. Motor Vehicles & Passenger Car Bodies (8.88%) Daimler AG General Motors Company National Commercial Banks (4.65%) Wells Fargo & Company (a) Office Furniture (1.87%) Kimball International Inc. Class B Paperboard Containers & Boxes (0.61%) REXAM PLC Petroleum Refining (1.21%) Exxon Mobil Corp. Pharmaceutical Preparations (0.70%) Sanofi ADR Pipelines (2.08%) Enbridge Inc. Plastic Mail, Synth Resin/Rubber, Cellulose (1.04%) Rayonier Advanced Materials Inc. Printed Circuit Boards (1.89%) Kimball Electronics, Inc. (b) Real Estate (1.66%) NorthStar Asset Management Group Inc. Real Estate Investment Trusts (2.30%) NorthStar Realty Finance Corp. Tanger Factory Outlet Centers, Inc. Retail Consulting and Investment (0.02%) Amerivon Holdings LLC (c) Retail - Drug Stores and Proprietary Stores (3.09%) Express Scripts Holding Company (a) (b) Retail - Eating Places (5.08%) McDonald's Corp. (a) Panera Bread Company (b) Retail - Family Clothing Stores (2.22%) The GAP, Inc. (a) Retail - Variety Stores (4.46%) Wal-Mart Stores, Inc. (a) Semiconductors & Related Devices (1.22%) Altera Corp. Services - Business Services (2.08%) The Western Union Company Services - Medical Laboratories (2.34%) Laboratory Corporation of America Holdings (b) Services - Prepackaged Software (2.21%) CA, Inc. (a) Soap, Detergents, Cleaning Preparations, Perfumes, Cosmetics (4.67%) The Procter & Gamble Company (a) Wholesale-Computers & Peripheral Equipment & Software(1.08%) Ingram Micro Inc. (b) Wholesale - Electronic Parts & Equipment (1.27%) Avnet, Inc. Wholesale - Industrial Machinery & Equipment (1.03%) MSC Industrial Direct Co., Inc. Total common stocks (Cost $5,622,803) Exchange Traded Funds (8.44%) Cambria Shareholder Yield ETF First Trust US IPO Index Fund ETF Guggenheim Spin-Off ETF PowerShares Buyback Achievers ETF Trust Total exchange traded funds (Cost$547,970) Preferred Stocks (1.55%) Retail Consulting and Investment (1.55%) Amerivon Holdings LLC (c) (Cost $526,659) Money Market Fund (0.06%) SSgA Money Market Fund, 7 day annualized yield 0.00% (Cost $4,076) Total investments($6,701,508) (109.18%) Liabilities in excess of other assets (-9.18%) ) . Net assets (100.00%) $ (a) All or a portion of these securities have been segregated as collateral pursuant to the bank credit facility. As of March 31, 2015, the value of securities pledged as collateral was $3,403,250 and there were no securities on loan under the lending agreement. (b) Non-income producing. (c) Illiquid and/or restricted security that has been fair valued. 2 Notes to Schedule of Portfolio Investments (Unaudited) Valuation of Investments Portfolio securities are valued by various methods depending on the primary market or exchange on which they trade. Most equity securities for which the primary market is in the United States are valued at the official closing price, last sale price or, if no sale has occurred, at the closing bid price. Most equity securities for which the primary market is outside the United States are valued using the official closing price or the last sale price in the principal market in which they are traded. If the last sale price on the local exchange is unavailable, the last evaluated quote or closing bid price normally is used. Certain debt securities may be priced through pricing services that may utilize a matrix pricing system which takes into consideration factors such as yields, prices, maturities, call features, and ratings on comparable securities or according to prices quoted by a securities dealer that offers pricing services. Open end investment companies are valued at their net asset value. Foreign securities markets may be open on days when the U.S. markets are closed. For this reason, the value of any foreign securities owned by the Fund could change on a day when shareholders cannot buy or sell shares of the Fund. Securities for which market quotations are not readily available or reliable and other assets may be valued as determined in good faith by Midas Management Corporation, the Investment Manager, under the direction of or pursuant to procedures approved by the Fund’s Board of Directors. Due to the inherent uncertainty of valuation, such fair value pricing values may differ from the values that would have been used had a readily available market for the securities existed. These differences in valuation could be material. A security’s valuation may differ depending on the method used for determining value. The use of fair value pricing by the Fund may cause the net asset value of its shares to differ from the net asset value that would be calculated using market prices. A fair value price is an estimate and there is no assurance that such price will be at or close to the price at which a security is next quoted or next trades. Value Measurements Inputs to valuation methods are prioritized by a three level hierarchy as follows: • Level 1 – unadjusted quoted prices in active markets for identical assets or liabilities including securities actively traded on a securities exchange. • Level 2 – observable inputs other than quoted prices included in level 1 that are observable for the asset or liability which may include quoted prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates, and similar data. • Level 3 – unobservable inputs for the asset or liability including the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for investments categorized in level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The inputs or methodology used for valuing investments are not an indication of the risk associated with investing in those securities. The following is a description of the valuation techniques applied to the Fund’s major categories of assets and liabilities measured at fair value on a recurring basis: Equity securities (common and preferred stock) – Most publicly traded equity securities are valued normally at the most recent official closing price, last sale price, evaluated quote, or closing bid price. To the extent these securities are actively traded and valuation adjustments are not applied, they may be categorized in 3 level 1 of the fair value hierarchy. Equities on inactive markets or valued by reference to similar instruments may be categorized in level 2. Restricted and/or illiquid securities – Restricted and/or illiquid securities for which quotations are not readily available or reliable may be valued with fair value pricing as determined in good faith by the Investment Manager under the direction of or pursuant to procedures approved by the Fund’s Board of Directors. Restricted securities issued by publicly traded companies are generally valued at a discount to similar publicly traded securities. Restricted or illiquid securities issued by nonpublic entities may be valued by reference to comparable public entities or fundamental data relating to the issuer or both or similar inputs. Depending on the relative significance of valuation inputs, these instruments may be categorized in either level 2 or level 3 of the fair value hierarchy. The following is a summary of the inputs used as of March 31, 2015 in valuing the Fund’s assets. Refer to the schedule of portfolio investments for detailed information on specific investments. ASSETS Level 1 Level 2 Level 3 Total Investments, at value Common Stocks Cable & Other Pay Television Services $- $- Cigarettes - - Computer Communications Equipment - - Computer & Office Equipment - - Electronic & Other Electrical Equipment - - Finance Services - - Fire, Marine & Casualty Insurance - - Information Retrieval Services - - Investment Advice - - In Vitro & In Vivo Diagnostic Substances - - Leather & Leather Products - - Men’s & Boy’s Furnishings, Work Clothing & Allied Garments - - Motor Vehicles & Passenger Car Bodies - - National Commercial Banks - - Office Furniture - - Paperboard Containers & Boxes - - Petroleum Refining - - Pharmaceutical Preparations - - Pipelines - - Plastic Mail, Synth Resin/Rubber, Cellulose - - Printed Circuit Boards - - Real Estate - - Real Estate Investment Trusts - - Retail Consulting and Investment - - Retail - Drug Stores and Proprietary Stores - - Retail - Eating Places - - Retail – Family Clothing Stores - - Retail - Variety Stores - - Semiconductors & Related Devices - - Services - Business Services - - Services – Medical Laboratories - - Services - Prepackaged Software - - Soap, Detergents, Cleaning Preparations, Perfumes, Cosmetics - - Wholesale – Computers & Peripheral Equipment & Software - - Wholesale - Electronic Parts & Equipment - - Wholesale - Industrial Machinery & Equipment - - Exchange Traded Funds - - Preferred Stocks Retail Consulting and Investment - Money Market Fund - - Total investments, at value $ 7,547,135 $- $ 109,933 $ 7,657,068 There were no securities transferred from level 1 on December 31, 2014 to level 2 on March 31, 2015. 4 The following is a reconciliation of level 3 assets: Common Stocks Preferred Stocks Total Balance of level 3 assets at Dec. 31, 2014 $ $ $ Payment in-kind dividends - - - Change in unrealized appreciation (depreciation) - - - Balance at March 31, 2015 $ $ $ Net change in unrealized depreciation attributable to assets still held as level 3 at March 31, 2015 $
